DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 09/23/2022 has been entered – Claims 2, 8, 10, and 24 are amended. Claims 1-2, 4, 6-8, 10-12, 15, 17-19, 23-26, and 36 remain pending in the application. 

The rejection of Claims 8 and 10 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 06/27/2022 is overcome by Applicant’s amendment. 

The rejection of Claims 1-2, 4, 6-8, 10-11, 15, 17-19, and 23 under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of Baig (US 2009/0173464 A1), Hirota et al. (JP H02070860 A), and Wiker et al. (US 2009/0056898 A1) as previously set forth in the Non-Final Office Action mailed 06/27/2022 is herein maintained. See the discussion in the Response to Arguments below.   

The rejection of Claims 12 and 24-26 under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of Baig (US 2009/0173464 A1), Hirota et al. (JP H02070860 A), and Wiker et al. (US 2009/0056898 A1) and further in view of Cao et al. (US 2009/0260918 A1) as previously set forth in the Non-Final Office Action mailed 06/27/2022 is herein revised where necessitated by Applicant’s amendment.

The rejection of Claim 36 under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of Baig (US 2009/0173464 A1), Hirota et al. (JP H02070860 A), and Cao et al. (US 2009/0260918 A1) as previously set forth in the Non-Final Office Action mailed 06/27/2022 is herein maintained. See the discussion in the Response to Arguments below.   

Response to Arguments
Applicant’s arguments on Pages 6-9 of the response dated 09/23/2022 with respect to the rejection of the claims under 35 USC 103 in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Regarding the independent Claims 1, 15, and 36, Applicant argues on Pages 6-8 of the reply that Englert and Baig relate to fiber-based acoustic ceiling products and that Baig suggest that calcium carbonate is included in said panels to increase hardness. In contrast, Applicant argues that Hirota relates to floor sound insulation materials that are not fiber-based but rather include foam with inorganic powder such as calcium carbonate therein which allows for foam having uniform fine cell state such that it may be compressed elastically upon impact thereby absorbing the impact and the impact sound. Applicant thereby contends that one of ordinary skill in the art would understand that the relied upon teaching of Hirota (i.e. the use of calcium carbonate and the average size of 1.5 to 5 micron thereof) is not to increase hardness but rather to obtain an elastic foam. Applicant concludes that one of ordinary skill in the art would look away from Hirota and would not further modify the combination of Englert and Baig with the average particle size as discussed in Hirota because the intended use of the calcium carbonate and the size thereof in Hirota (elasticity) is opposite to the intended use of calcium carbonate in the primary references (hardness). 
Examiner’s Response – The Examiner respectfully disagrees. First, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See MPEP § 2145 III. As outlined in greater detail in the previous Office Action and below, Englert suggests that calcium carbonate may be present as an additive in the panel and Baig suggests that calcium carbonate has the benefit of improving panel hardness and lowering panel cost. Therefore, Englert in view of Baig teaches a panel including calcium carbonate particles but the combination is silent with respect to particle size. Accordingly, one of ordinary skill in the art would have understood to look to the sound insulation material art to determine a suitable size for the calcium carbonate particles. Hirota teaches that calcium carbonate particles of 1.5 to 5 microns are suitable for use in such acoustic materials. Therefore, it would have been obvious to one of ordinary skill in the to form the panel of Englert and Baig using calcium carbonate particles having an average size of 1.5 to 5 microns as suggested by Hirota. The teachings of Hirota regarding known particle size are considered independent of the teachings of Hirota regarding foam cell state and elastic modulus. Provided this fact pattern, the Examiner maintains that the ordinarily skilled artisan would have expected the elements of the prior art combination (i.e. the building panel of Englert and Baig with inorganic particles of a size suggested by Hirota) to predictably maintain their respective properties or functions after they have been combined. Applicant has not provided evidence that the selection of such a size for the calcium carbonate particles would render the panel unsuitable for the intended use of the primary reference nor has applicant provided evidence of unexpected results arising from the addition of calcium carbonate or of criticality of the claimed size range. Additionally, regarding the discussion of the effect of calcium carbonate particles in a panel on hardness and elastic modulus, Applicant asserts that such intended uses (i.e. adding calcium carbonate to increase hardness as suggested by Englert/Baig vs adding calcium carbonate to obtain an elastic material as suggested by Hirota) are opposite. However, Applicant has not provided evidence to this effect. 
Applicant’s Argument – Applicant argues on Page 8 of the reply that the combination of Englert, Baig, and Hirota is improper for the reasons described above and therefore concludes that maintain a rejection based on these references amounts to “improper cherry-picking based on hindsight using Applicant’s invention as a template.”
Examiner’s Response – The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. As discussed above and outlined in detail below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Applicant’s Argument – Regarding dependent Claims 8 and 15 and independent Claim 36, Applicant argues on Pages 8-9 of the reply that the cited references do not disclose the claimed feature wherein “the body has an airflow resistance less than about 200 MKS rayls.” Applicant also disagrees asserts that the claimed property cannot flow from the teachings of the prior art combination since the combination does not teach a substantially similar structure and chemical composition as that which is claimed. 
Examiner’s Response – The Examiner respectfully disagrees. As discussed above, the Examiner maintains that it would have been obvious to combine the teachings of Englert, Baig, and Hirota (and Wiker where applicable) to arrive at a panel with the same structure and chemical composition of that which is claimed. Accordingly, the claimed airflow resistance is considered to be inherent and would be expected to fall within the claimed range. See § MPEP 2112. Applicant has not specifically addressed the alleged differences in structure/composition between the prior art combination and claim nor has Applicant provided a persuasive showing of secondary considerations to overcome the rejection.
Applicant’s Argument – Concerning the amended Claim 24, Applicant argues on Page 9 of the reply that Cao teaches that aluminum sulfate is a flocculant and appears silent with respect to an ionic charge-modifying component that may be added to acoustic panels. Applicant asserts that “Cao’s mere discussion of aluminum sulfate being useful as a flocculant does not teach or suggest the presence of both an ionic charge-modifying component and a flocculent in the body of the building panel.”
Examiner’s Response – The Examiner respectfully disagrees. Claim 24 as currently presented recites only that “the body further comprises an ionic charge-modifying component and a flocculant” but it does not require that the additives are different. Cao suggests that aluminum sulfate is a known flocculant and the instant application suggests that aluminum sulfate is a known ionic charge-modifying component (see Claim 25 and ¶[0067]) Therefore, as outlined in greater detail in the rejection of Claim 24 below, the addition of aluminum sulfate to the panel of the prior art combination based on the teachings of Cao could be said to result in the addition of both a flocculant and an ionic charge-modifying component since some portion of the aluminum sulfate could be classified as a flocculant and the other portion as the ionic charge-modifying component (for example, 50% aluminum sulfate flocculant and 50% aluminum sulfate charge-modifying component).













Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2, 4, 6-8, 10-11, 15, 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of IDS reference Baig (US 2009/0173464 A1), Hirota et al. (JP H02070860 A), and Wiker et al. (US 2009/0056898 A1). A machine translation of Hirota is included with the Office Action and is referred to herein for text citations. 
Regarding Claim 1, Englert teaches a building panel (see Example 1) comprising a body having a first major surface opposite a second major surface and a plurality of side surfaces extending between the first major surface and the second major surface (see [0031] & Fig. 1). The body comprises mineral wool (corresponding to a fiber) and a thermoplastic binder which is a latex binder (see [0045]) wherein said binder is present in an amount of 4.7% by weight based on the total weight of the body (see [0105]) which falls within the claimed range of about 3-10 wt%. 
Englert’s panel of Example 1 does not include an inorganic particle. However, Englert suggests that their inventive panels may include additional additives (see Table 1) such as inorganic fillers (particles) including calcium carbonate (see [0048]) and Englert suggests that said additives may be present in an amount of 0 to 20% by weight (see Table 1). Furthermore, in the analogous art of acoustic ceiling panels comprising fibrous materials, Baig teaches that calcium carbonate is a typical inorganic material used in such panels and that it has no significant impact on the panel properties but it can provide additional hardness to the product and can lower the cost of the product (see [0034]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include calcium carbonate in the panel of Englert in an amount within the range of Englert (i.e. ~1% to 20%) for the benefit of increased strength and decreased cost as suggested by Baig. Note that teachings of the prior art overlap with the claimed ratio wherein the inorganic particle and the latex binder are present in a weight ratio ranging from about 1:1 to about 6:1. For example, including 4.7 wt% calcium carbonate would yield a panel wherein the weight ratio of inorganic particle to latex binder is 1:1. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.
Englert and Baig appear silent with respect to the average particle size of the calcium carbonate inorganic filler. However, in the analogous art of sound insulation materials including a filler such as calcium carbonate, Hirota teaches that a suitable size for such a calcium carbonate powder filler is 1.5 to 5 µm (see Pg. 2, lines 18-25). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert and Baig using calcium carbonate particles having an average particle size of 1.5 to 5 µm as suggested by Hirota. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Note that the range disclosed by Hirota falls within the claimed range of about 1-13 microns.
The prior art combination appears silent with respect to the porosity of the building panel although Englert suggests that their panels display improved acoustical absorption due to their low density and open mat structure (see [0023]). In the analogous art of acoustical insulation substrates, Wiker teaches that it was known in the art at the effective filing date of the claimed invention that a linear relationship exists between porosity and acoustical absorption (see [0031] & Fig. 6). Wiker also teaches that porosity values in the range of 93-97% give good noise reduction coefficient (NRC) values (see [0013]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Baig and Hirota with a porosity between 93-97% (which falls within the claimed range of about 80-98%) as suggested by Wiker to achieve a high level of acoustical absorption. 

Regarding Claim 2, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above wherein the average particle size of the calcium carbonate inorganic filler is 1.5 to 5 µm which overlaps with the claimed range of about 4-6 microns. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.

Regarding Claim 4, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above. Englert taught that the panel without calcium carbonate filler included 93 wt% mineral wool fibers (see [0105]) which falls within the claimed range of 65% to 95% based on the total weight of the body. Assuming the introduction of calcium carbonate decreased the mineral wool weight percent only, the concentration of mineral wool fibers in the panel would necessarily remain in the claimed range since a maximum decrease of 20 wt% due to the addition of 20 wt% calcium carbonate would yield a panel with 73 wt% mineral wool fibers. 

Regarding Claim 6, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above wherein the latex binder is present in an amount of 4.7% by weight based on the total weight of the body which falls with the claimed range of about 4-7 wt%. 

Regarding Claim 7, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above wherein the fiber is mineral wool (an inorganic fiber).

Regarding Claim 8, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above. Regarding the claimed property wherein the body has an airflow resistance less than about 200 MKS rayls as measured between the first and second major surfaces, although the prior art does not disclose said property, the claimed airflow resistance is deemed to flow naturally from the teachings of the Englert in view of Baig, Hirota, and Wiker since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. Applicant bears responsibility to prove otherwise. See MPEP § 2112.

Regarding Claim 10, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above. Englert teaches that the panel has a preferred bulk density of about 10.9 to 15.0 pounds per cubic foot (equivalent to 0.17 to 0.24 g/cm3), as measured between the first major surface, the second major surface, and the plurality of side surfaces, which falls within the claimed range of about 0.15-0.30 g/cm3.

Regarding Claim 11, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above wherein the inorganic particle is calcium carbonate.  

Regarding Claim 15, Englert teaches a building panel (see Example 1) comprising a body having a first major surface opposite a second major surface and a plurality of side surfaces extending between the first major surface and the second major surface (see [0031] & Fig. 1). The body comprises mineral wool (corresponding to a fiber) and a thermoplastic binder which is a latex binder (see [0045]) wherein the mineral wool is present in an amount of 93% by weight based on the total weight of the body and wherein the binder is present in an amount of 4.7% by weight based on the total weight of the body (see [0105]) which falls within the claimed range of about 3-10 wt% binder. 
Englert’s panel of Example 1 does not include an inorganic particle. However, Englert suggests that their inventive panels may include additional additives (see Table 1) such as inorganic fillers (particles) including calcium carbonate (see [0048]) and Englert suggests that said additives may be present in an amount of 0 to 20% by weight (see Table 1). Furthermore, in the analogous art of acoustic ceiling panels comprising fibrous materials, Baig teaches that calcium carbonate is a typical inorganic material used in such panels and that it has no significant impact on the panel properties but it can provide additional hardness to the product and can lower the cost of the product (see [0034]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include calcium carbonate in the panel of Englert in an amount within the range of Englert (i.e. ~1% to 20%) for the benefit of increased strength and decreased cost as suggested by Baig. Note that weight percent of the calcium carbonate particles overlaps with the claimed range of about 3-30%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.
Concerning the concentration of the mineral wool fiber, the panel without calcium carbonate filler included 93 wt% mineral wool fibers which falls within the claimed range of 70% to 95% based on the total weight of the body. Assuming the introduction of calcium carbonate decreased the mineral wool weight percent only, the concentration of mineral wool fibers in the panel would necessarily remain in the claimed range since a maximum decrease of 20 wt% due to the addition of 20 wt% calcium carbonate would yield a panel with 73 wt% mineral wool fibers. 
Englert and Baig appear silent with respect to the average particle size of the calcium carbonate inorganic filler. However, in the analogous art of sound insulation materials including a filler such as calcium carbonate, Hirota teaches that a suitable size for such a calcium carbonate powder filler is 1.5 to 5 µm (see Pg. 2, lines 18-25). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert and Baig using calcium carbonate particles having an average particle size of 1.5 to 5 µm as suggested by Hirota. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Note that the range disclosed by Hirota falls within the claimed range of about 3-8 microns.
Englert in view of Baig and Hirota appears silent with respect to the porosity of the building panel although Englert suggests that their panels display improved acoustical absorption due to their low density and open mat structure (see [0023]). In the analogous art of acoustical insulation substrates, Wiker teaches that it was known in the art at the effective filing date of the claimed invention that a linear relationship exists between porosity and acoustical absorption (see [0031] & Fig. 6). Wiker also teaches that porosity values in the range of 93-97% give good noise reduction coefficient (NRC) values (see [0013]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Baig and Hirota with a porosity between 93-97% (which falls within the claimed range of about 80-98%) as suggested by Wiker to achieve a high level of acoustical absorption. 
Concerning the claimed property wherein the body has an airflow resistance less than about 200 MKS rayls as measured between the first and second major surfaces, although the prior art does not disclose said property, the claimed airflow resistance is deemed to flow naturally from the teachings of the Englert in view of Baig, Hirota, and Wiker since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. Applicant bears responsibility to prove otherwise. See MPEP § 2112.

Regarding Claim 17, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 15 above wherein the inorganic particles may be present in an amount of ~1 to 20% by weight based on the total weight of the body which overlaps with the claimed range of about 6-25 wt%.

Regarding Claim 18, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 15 above. Englert also teaches that the latex binder comprises a polymer having a glass transition temperature from about 30ºC to 110ºC (see [0045]) which overlaps with the claimed range of about 60-120ºC. 
Furthermore, Englert teaches that a typical thermoplastic latex is a styrene acrylic. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Baig, Hirota, and Wiker using a styrene acrylic polymer in the latex binder because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful as the binder as taught by Englert (see [0045]). See MPEP § 2143 (E). Said styrene acrylic latex has a glass transition temperature in the range of 90ºC to 100ºC (see [0045]) which falls within the claimed range of about 60-120ºC. 

Regarding Claim 19, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 15 above wherein the fiber is mineral wool (an inorganic fiber). 

Regarding Claim 23, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 15 above wherein the panel may contain additional additives (see Englert Table 1) such as inorganic fillers (particles) including calcium carbonate (see Englert [0048]). 

Claims 12 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of IDS reference Baig (US 2009/0173464 A1), Hirota et al. (JP H02070860 A), and Wiker et al. (US 2009/0056898 A1), as applied to Claims 1 and 15 above, and further in view of Cao et al. (US 2009/0260918 A1).
Regarding Claim 12, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 1 above. Englert suggests that the panel may further include additional ingredients such as flocculants but does not teach wherein the body further comprises an ionic charge-modifying component such as aluminum sulfate. In the analogous art of acoustical building panels comprising fibers, binders, and fillers, Cao teaches that flocculants are optionally added to the acoustical panels in the range of about 0.1-3% by weight of the panel and that useful flocculants include aluminum sulfate (see [0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Baig, Hirota, and Wiker by adding a flocculant in an amount of 0.1-3% by weight of the panel as suggested by Cao. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). Likewise, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention select aluminum sulfate as said flocculant because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful as the flocculant as taught by Cao (see [0045]). See MPEP § 2143 (E).
Concerning the claimed property wherein the panel further comprises an ionic charge-modifying component, the aluminum sulfate flocculant is regarded to meet said limitation as it is a recited charge-modifying component according to the instant claim. Concerning the recited limitation wherein the ionic charge-modifying component is present in an amount ranging from about 20-70 wt% based on the total weight of the latex binder, note that the teachings of the prior art (0.1-3 wt% aluminum sulfate by weight of the panel & 4.7 wt% latex binder by weight of the panel) overlaps with the claimed range. 

Regarding Claims 24-25, Englert in view of Baig, Hirota, and Wiker teaches the building panel according to Claim 15 above. Englert suggests that the panel may further include additional ingredients such as flocculants but does not teach the specific identity of the flocculant nor does Englert teach a panel wherein the body further comprises an ionic charge-modifying component such as aluminum sulfate. 
In the analogous art of acoustical building panels comprising fibers, binders, and fillers, Cao teaches that flocculants are optionally added to the acoustical panels and that useful flocculants include aluminum sulfate (see [0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Baig, Hirota, and Wiker selecting aluminum sulfate as the flocculant because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful as the flocculant as taught by Cao (see [0045]). See MPEP § 2143 (E).
Concerning the limitation of the claim wherein the panel includes both a flocculant and an ionic charge-modifying component, it is noted that the claim does not require that said additives are different in chemical structure. Note that aluminum sulfate is also regarded to be an ionic charge-modifying component since it is recited as such in the instant Claim 25. Therefore, the addition of aluminum sulfate to the panel of the prior art combination based on the teachings of Cao could be said to result in the addition of both a flocculant and an ionic charge-modifying component since some portion of the aluminum sulfate could be classified as a flocculant and the other portion as the ionic charge-modifying component (for example, 50% aluminum sulfate flocculant and 50% aluminum sulfate charge-modifying component). 

Regarding Claim 26, Englert in view of Baig, Hirota, and Wiker and Cao teaches the building panel according to Claim 24 above. Cao also teaches that flocculants are optionally added to the acoustical panels in the range of about 0.1-3% by weight of the panel (see [0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of the prior art combination by adding the aluminum sulfate in an amount of 0.1-3% by weight of the panel as suggested by Cao. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 
Concerning the recited limitation wherein the ionic charge-modifying component is present in an amount ranging from about 20-70 wt% based on the total weight of the latex binder, note that some portion of the aluminum sulfate is classified as the charge-modifying component (such as 50% as described above). Therefore, the teachings of the prior art (0.05-1.5 wt% aluminum sulfate charge-modifying component by weight of the panel & 4.7 wt% latex binder by weight of the panel) overlaps with the claimed range. For example, a panel with 1.5 wt% aluminum sulfate charge-modifying component and 4.7 wt% latex would result in a panel with 32% charge-modifying component based on the weight of the binder with falls within the claimed range. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of IDS reference Baig (US 2009/0173464 A1), Hirota et al. (JP H02070860 A), and Cao et al. (US 2009/0260918 A1).
Regarding Claim 36, Englert teaches a building panel (see Example 1) comprising a body having a first major surface opposite a second major surface (see [0031] & Fig. 1). The body comprises mineral wool (corresponding to a fiber) and a thermoplastic binder which is a latex binder (see [0045]) wherein said binder is present in an amount of 4.7% by weight based on the total weight of the body (see [0105]) which falls within the claimed range of about 3-10 wt%. 
Regarding the identity of the latex binder, Englert teaches that a typical thermoplastic latex is a styrene acrylic (see [0045]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Allen using a styrene acrylic polymer (i.e. a copolymer of poly(styrene-acrylate) as claimed) in the latex binder because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful as the binder as taught by Englert (see [0045]). See MPEP § 2143 (E). 
Englert’s panel of Example 1 does not include an inorganic particle. However, Englert suggests that their inventive panels may include additional additives (see Table 1) such as inorganic fillers (particles) including calcium carbonate (see [0048]) and Englert suggests that said additives may be present in an amount of 0 to 20% by weight (see Table 1). Furthermore, in the analogous art of acoustic ceiling panels comprising fibrous materials, Baig teaches that calcium carbonate is a typical inorganic material used in such panels and that it has no significant impact on the panel properties but it can provide additional hardness to the product and can lower the cost of the product (see [0034]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include calcium carbonate in the panel of Englert in an amount within the range of Englert (i.e. ~1% to 20%) for the benefit of increased strength and decreased cost as suggested by Baig. Note that teachings of the prior art overlap with the claimed ratio wherein the inorganic particle and the latex binder are present in a weight ratio ranging from about 1:1 to about 6:1. For example, including 4.7 wt% calcium carbonate would yield a panel wherein the weight ratio of inorganic particle to latex binder is 1:1. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.
Englert and Baig appear silent with respect to the average particle size of the calcium carbonate inorganic filler. However, in the analogous art of sound insulation materials including a filler such as calcium carbonate, Hirota teaches that a suitable size for such a calcium carbonate powder filler is 1.5 to 5 µm (see Pg. 2, lines 18-25). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert and Baig using calcium carbonate particles having an average particle size of 1.5 to 5 µm as suggested by Hirota. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Note that the range disclosed by Hirota falls within the claimed range of about 1-13 microns.
Englert in view of Baig and Hirota teach the panel described above. Englert also suggests that the panel may further include additional ingredients such as flocculants but the combination does not teach wherein the body further comprises an ionic charge-modifying component such as aluminum sulfate. In the analogous art of acoustical building panels comprising fibers, binders, and fillers, Cao teaches that flocculants are optionally added to the acoustical panels in the range of about 0.1-3% by weight of the panel and that useful flocculants include aluminum sulfate (see [0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Baig and Hirota by adding a flocculant in an amount of 0.1-3% by weight of the panel (which falls within the claimed range of 0.1-4 wt%) as suggested by Cao. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). Likewise, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention select aluminum sulfate as said flocculant because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful as the flocculant as taught by Cao (see [0045]). See MPEP § 2143 (E). Concerning the claimed property wherein the panel further comprises an ionic charge-modifying component, the aluminum sulfate flocculant is regarded to meet said limitation as it is a recited charge-modifying component according to the instant claim. 
Regarding the claimed property wherein the body has an airflow resistance less than about 200 MKS rayls as measured between the first and second major surfaces, although the prior art does not disclose said property, the claimed airflow resistance is deemed to flow naturally from the teachings of the Englert in view of Baig, Hirota, and Cao since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. Applicant bears responsibility to prove otherwise. See MPEP § 2112.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-Th, 9 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789